  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


In Re:                        )
                              )
TUGUT SERCE,                  )
                              )
     Petitioner,              )
                              )         CIVIL ACTION NO.
     v.                       )           2:18cv778-MHT
                              )                (WO)
UNITED STATES DEPARTMENT      )
OF HOMELAND SECURITY, and     )
U.S. CITIZENSHIP &            )
IMMIGRATION SERVICE,          )
                              )
     Respondents.             )

                            ORDER

    Upon   consideration    of      petitioner’s   motion   to

dismiss without prejudice (doc. no. 7), it is ORDERED

that the motion is granted, and this case is dismissed

without prejudice, with no costs taxed.

    All pending motions are denied as moot.

    This case is closed.

    DONE, this the 19th day of November, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
